 



Exhibit 10.12

 

CONSULTING AGREEMENT

 

THIS CONSULTING AGREEMENT (this “Agreement”) is made and entered into as of
August 18, 2015 (the “Effective Date”), by and between Synergy CHC Corp., a
Nevada corporation (the “Company”), and Kara Harshbarger (the “Consultant”).

 

WITNESSETH

 

WHEREAS, the Company desires to engage Consultant to provide certain services on
an independent contractor basis as outlined below, and Consultant wishes to
provide such services to Company; and

 

WHEREAS, the Company and Consultant desire to establish and document the terms
and conditions of the consulting relationship between them.

 

NOW, THEREFORE, in consideration of the mutual promises and obligations of the
parties set forth herein and for other good and valuable consideration, the
receipt and legal sufficiency of which are hereby acknowledged, the parties,
intending to be legally bound, agree as follows:

 

1. Appointment of Consultant; Services. Company appoints Consultant and
Consultant hereby accepts appointment as an independent contractor to perform
services related to marketing and sales as may be requested by the Company from
time to time, which may include, without limitation, the services described on
Exhibit A hereto (the “Services”).

 

2. Term; Termination. This Agreement will be effective as of the Effective Date
and will continue in effect for one year, unless earlier terminated by either
party upon written notice to the other party. If Company terminates Consultant
other than for cause during the term, then the payments set forth in Section 5
will continue until the end of the term.

 

3. Duties of Consultant. Consultant agrees to diligently, competently, and to
the best of her ability perform the Services, provided that Consultant will at
all times retain sole and absolute discretion and judgment in the manner and
means of carrying out the Services. Other than expenses that are preapproved by
the Company in writing, Consultant will be responsible for her expenses incurred
in connection with the performance of the services described herein, including,
without limitation, the costs and expenses of any insurance, office space, and
supplies, as well as any applicable taxes, withholdings, contributions, fees or
charges levied or required by any governmental entity as a result of
Consultant’s performance of the Services; provided, however, for the purposes of
this Section 3, the Company hereby preapproves any and all QVC travel expenses
as well as press travel expenses for two meetings annually in New York City with
beauty editors. Consultant will obtain and maintain all licenses, permits and
approvals necessary to perform the Services.

 

4. Services for Others. During Consultant’s engagement with the Company,
Consultant will be free to perform services for other persons and entities,
provided that performance of such services does not materially interfere with
Consultant’s performance of the Services under this Agreement, and Consultant
will comply with Sections 9, 10, and 12 of this Agreement with respect to her
services for or on behalf of other persons and entities.

 



Page 1 of 9

 

 

5. Compensation of Consultant. As compensation for the performance of the
Services, the Company will pay Consultant a consulting fee of ten thousand
dollars ($10,000) per month while this Agreement remains in effect, prorated for
any partial months. Consultant will be paid in advance in installments of ten
thousand dollars ($10,000) on the 1st day of each month while this Agreement
remains in effect, upon receipt of an invoice from Consultant. The initial
payment of $10,000 shall be payable on August __, 2015.

 

6. Independent Contractor Status of Consultant.

 

(a) Consultant’s legal status is an independent contractor of Company. Nothing
in this Agreement makes Consultant the agent, partner, joint venturer, employee,
or legal representative of Company for any purpose whatsoever; nor shall
Consultant hold herself out as such. Consultant will have no authority to bind
Company in any manner or for any purpose.

 

(b) Consultant (and any employees or agents of Consultant) will not be employees
of Company for any purpose, including for purposes of the Fair Labor Standards
Act’s minimum wage and overtime provisions, nor any other provision of federal,
state, or local law applicable to employees. Further, Consultant understands and
agrees that Consultant (and any employees or agents of Consultant) will not be
entitled to any employment benefits that may be made available by the Company to
its employees, including but not limited to vacation pay, sick leave, retirement
benefits, social security, workers’ compensation, health or disability benefits,
and unemployment insurance benefits.

 

(c) Consultant acknowledges that Consultant has not relied on any statements or
representations by the Company or its attorneys with respect to the tax
treatment of any compensation due under this Agreement. Consultant understands
that the Company will not be responsible for withholding or paying any federal,
state, or local income, social security, or other taxes in connection with any
compensation paid under this Agreement, and Consultant agrees that Consultant is
solely responsible for any such tax payments.

 

7. Representations. Consultant hereby represents and warrants to Company that
(a) Consultant is free to enter into this Agreement with Company and to perform
the Services described herein; (b) the execution of this Agreement and the
performance of the Services by Consultant will not result in the breach of any
express or implied, oral or written, contract or agreement, to which Consultant
is bound (including, without limitation, any non-competition agreement with a
current or prior employer); and (c) the execution of this Agreement and the
performance of the Services will not at any time interfere with or violate any
third party rights (including, without limitation, the use, disclosure,
misappropriation, or infringement of any confidential information, proprietary
rights or intellectual property belonging to any other person or entity).

 



Page 2 of 9

 

 

8. Indemnification.

 

(a) Consultant agrees to indemnify and hold Company harmless from and against
any and all third party liabilities, claims, causes of action, losses, costs,
fees (including, without limitation, attorneys’ fees), expenses, damages and
penalties arising out of or relating to the acts or omissions of Consultant or
her agents in performing Consultant’s obligations under this Agreement
(including, without limitation, any negligence or intentional misconduct in
performing the Services, or any breach of any representation, warranty or other
provision of this Agreement by Consultant).

 

(b) Company agrees to indemnify and hold Consultant harmless from and against
any and all third party liabilities, claims, causes of action, losses, costs,
fees (including, without limitation, attorneys’ fees), expenses, damages and
penalties arising out of or relating to the acts or omissions of Company or its
agents in performing Company’s obligations under this Agreement (including,
without limitation, any breach of any representation, warranty or other
provision of this Agreement by Company).

 

9. Ownership of Intellectual Property.

 

(a) Consultant will immediately and fully disclose in writing to the Company all
intellectual property and other proprietary information, including without
limitation, all inventions, methods, processes, innovations, discoveries,
developments, ideas, technologies, computer code and programs, macros, trade
secrets, know-how, formulae, designs, patterns, marks, names, improvements,
industrial designs, mask works, works of authorship, technical materials
relating to the business of the Company conceived or developed for the Company
by the Consultant during her engagement by the Company (collectively,
“Intellectual Property”) whether or not any such Intellectual Property is
patentable, copyrightable, or otherwise protectable. Notwithstanding the
foregoing, this Agreement shall not be construed to apply to, and shall not
create any assignment of, any Intellectual Property of Consultant that
Consultant developed entirely on Consultant’s own time without using the
Company’s equipment, facilities, or trade secret information, except for
Intellectual Property that results from any work performed by the Consultant for
the Company. The Company acknowledges that Consultant, subject to the
Non-competition provisions of Section 12, below, may create inventions, methods,
processes, innovations, discoveries, developments, ideas, technologies, computer
code and programs, macros, trade secrets, know-how, formulae, designs, patterns,
marks, names, improvements, industrial designs, mask works, works of authorship,
technical materials for third parties during the term of this Agreement.

 

(b) Consultant does hereby, and will from time to time immediately upon the
conception or development of any Intellectual Property in the course of
Consultant’s engagement with the Company assign to the Company all of her right,
title and interest in and to all such Intellectual Property (whether or not
patentable, registrable, recordable or protectable by copyright and regardless
of whether the Company pursues any of the foregoing). If any Intellectual
Property falls within the definition of “work made for hire,” as such term is
defined in 17 U.S.C. § 101, such Intellectual Property will be considered “work
made for hire,” and the copyright of such Intellectual Property will be owned
solely and exclusively by the Company. If any Intellectual Property does not
fall within such definition of “work made for hire” then the right, title, and
interest in and to such Intellectual Property of Consultant will be assigned to
the Company pursuant to the first sentence of this Section 9(b).

 



Page 3 of 9

 

 

(c) Consultant will execute and deliver any assignment instruments and do all
other things reasonably requested by the Company (both during and after
Consultant’s engagement with the Company) in order to more fully vest in the
Company sole and exclusive right, title, and interest in and to all Intellectual
Property. Consultant agrees to cooperate with and provide reasonable assistance
to the Company in the preparation of applications for letters patent, copyright,
and other forms of protection for Intellectual Property, including but not
limited to the execution and delivery of any instruments reasonably requested by
the Company (both during and after Consultant’s engagement with the Company), in
order to protect the Company’s interest in and to all Intellectual Property. If
the Company is unable for any reason to secure Consultant’s signature on any
lawful and necessary document required to apply for or execute any patent,
trademark, copyright or other applications with respect to any Intellectual
Property (including renewals, extensions, continuations, divisions or
continuations in part thereof), Consultant hereby irrevocably designates and
appoints the Company and its then current Chief Executive Officer as
Consultant’s agent and attorney-in-fact to act for and in behalf and instead of
Consultant, to execute and file any such application and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
trademarks, copyrights or other rights thereon with the same legal force and
effect as if executed by Consultant.

 

10. Confidential Information.

 

(a) Consultant acknowledges that during her engagement with Company, Consultant
will have access to certain highly-sensitive, confidential, and proprietary
information belonging to the Company or third parties who may have furnished
such information under obligations of confidentiality, relating to and used in
the Company’s business (collectively, “Confidential Information”). Consultant
acknowledges that, unless otherwise available to the public, Confidential
Information includes, but is not limited to, the following categories of
information and material, including all copies, notes, or other reproductions or
replicas thereof: financial statements and information; budgets, forecasts, and
projections; business and strategic plans; marketing, sales, and distribution
strategies; research and development projects; records relating to any
intellectual property developed by, owned by, controlled, licensed, or
maintained by the Company; information related to the Company’s inventions,
research, products, designs, methods, know-how, formulae, techniques, systems,
processes; customer lists; non-public information relating to the Company’s
customers, suppliers, employees, distributors, or investors; the specific terms
of the Company’s agreements or arrangements, whether oral or written, with any
customer, supplier, vendor, or contractor with which the Company may be
associated from time to time; and any and all information relating to the
operation of the Company’s business which the Company may from time to time
designate as confidential or proprietary or that Consultant reasonably knows
should be, or has been, treated by the Company as confidential or proprietary.
Confidential Information encompasses all formats in which information is
preserved, whether electronic, print, or any other form, including all
originals, copies, notes, or other reproductions or replicas thereof.

 

(b) Confidential Information does not include any information that: (i) at the
time of disclosure is generally known to, or readily ascertainable by, the
public; (ii) becomes known to the public through no fault of Consultant or other
violation of this Agreement; or (iii) is disclosed to Consultant by a third
party under no obligation to maintain the confidentiality of the information.

 



Page 4 of 9

 

 

(c) Consultant agrees that Consultant will maintain the confidentiality of the
Confidential Information at all times during and following her engagement by the
Company and will not, directly or indirectly, use or disclose any Confidential
Information for any purpose other than to the extent necessary to perform the
Services.

 

(d) The restrictions in Section 10(c) above will not apply to any information to
the extent that Consultant is required to disclose such information by law,
provided that the Consultant (i) notifies the Company of the existence and terms
of such obligation (to the extent Consultant is not legally prohibited or
restricted from doing to), (ii) gives the Company a reasonable opportunity to
seek a protective or similar order to prevent or limit such disclosure (to the
extent Consultant is not legally prohibited or restricted from doing to), and
(iii) only discloses that information actually required to be disclosed.

 

11. Return of Property. Upon termination of Consultant’s engagement with the
Company for any reason, or at any time upon request of the Company, Consultant
will promptly deliver to the Company all Confidential Information in any form
along with all personal property belonging to the Company that is in
Consultant’s possession, custody, or control, including, without limitation, all
files, memoranda, designs, correspondence, manuals, programs, data, records,
notes, notebooks, reports, papers, equipment, computer software, proposals, or
any other file, material, document or possession (whether in hard copy or any
electronic format), however obtained, along with any reproductions or copies.
Notwithstanding the foregoing, Consultant may retain Confidential Information to
the extent required to demonstrate her compliance with any legal, fiduciary or
professional obligations, as well as Confidential Information contained in
deleted emails and electronic documents which are archived by or on her behalf
but are not accessible by the individuals who created or received such emails or
documents, provided that in each case any retained Confidential Information
shall remain subject to the confidentiality and non-use obligations set forth
herein in accordance with the terms of this Agreement.

 

12. Non-Competition and Non-Solicitation. The parties acknowledge and agree that
Consultant, through her association with Company as an independent contractor,
will acquire a considerable amount of knowledge and goodwill with respect to the
business of Company (including but not limited to its customer relationships),
which knowledge and good will are extremely valuable to Company and which would
be extremely detrimental to Company if used by Consultant to compete with
Company. It is therefore understood and agreed that it is necessary for
Consultant to be bound by certain reasonable covenants in order to afford fair
protection to Company from unfair competition by Consultant. Consequently, as a
material inducement for Company to engage Consultant, Consultant agrees to the
restrictive covenants described herein.

 

(a) Definitions. The following definitions are applicable to this Section 12:

 

(i) “Business” means the marketing and sale of skincare, nail polish and nail
care products, including but not limited to products under the brand name Hand
MD.

 

(ii) “Customer” means any person or entity who is or was a customer or client of
the Company at the time of, or during the 12 month period prior to, the
termination of Consultant’s engagement with the Company.

 



Page 5 of 9

 

 

(iii) “Restricted Period” means the period commencing on the date of termination
of Consultant’s engagement with the Company and ending twelve (12) months after
such date; provided, however, that the period shall be tolled and shall not run
during any time Consultant is in violation of this Section 12, it being the
intent of the parties that the Company is entitled to a full twelve (12) months
post-engagement free of Consultant’s competition and solicitation as described
in this Section 12.

 

(iv) “Territory” means the United States of America, it being understood that
the business of the Company is nationwide in scope.

 

(b) Non-Competition. During Consultant’s engagement with the Company and during
the Restricted Period, Consultant will not (i) engage in the Business in the
Territory (other than on behalf of the Company), or (ii) hold a position based
in or with responsibility for all or part of the Territory, with any person or
entity engaging in the Business, whether as an employee, consultant, or
otherwise, in which Consultant will have duties, or will perform or be expected
to perform services for such person or entity, that is or are the same as or
substantially similar to the services actually performed by Consultant for the
Company within the twelve (12) month period immediately preceding the
termination of Consultant’s engagement with the Company, or in which Consultant
will use or disclose or be reasonably expected to use or disclose any
confidential or proprietary information of the Company.

 

(c) Non-Solicitation. During Consultant’s engagement with the Company and during
the Restricted Period, Consultant will not, directly or indirectly, on
Consultant’s own behalf or on behalf of any other party (except on behalf of the
Company):

 

(i) Call upon, solicit, divert, encourage or attempt to call upon, solicit,
divert, or encourage any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by the Company;

 

(ii) Accept as a customer any Customer for purposes of marketing, selling, or
providing products or services to such Customer that are similar to or
competitive with those offered by the Company;

 

(iii) Induce, encourage, or attempt to induce or encourage any Customer to
reduce, limit, or cancel its business with the Company; or

 

(iv) Solicit, induce, or attempt to solicit or induce any employee or consultant
of the Company to terminate his or her employment or engagement with the
Company.

 



Page 6 of 9

 

 

(d) Reasonableness of Restrictions. Consultant acknowledges and agrees that (i)
the restrictive covenants in this Agreement are essential elements of
Consultant’s engagement by the Company and are reasonable given Consultant’s
access to the Company’s confidential information and the substantial knowledge
and goodwill Consultant will acquire with respect to the business of the Company
as a result of Consultant’s engagement by the Company; (ii) the restrictive
covenants contained in this Agreement are reasonable in time, territory, and
scope, and in all other respects. Should any part or provision of this Section
12 be held invalid, void, or unenforceable in any court of competent
jurisdiction, such invalidity, voidness, or unenforceability shall not render
invalid, void, or unenforceable any other part or provision of this Agreement.
The parties further agree that if any portion of this Section 12 is found to be
invalid or unenforceable by a court of competent jurisdiction because its
duration, territory, or other restrictions are deemed to be invalid or
unreasonable in scope, the invalid or unreasonable terms shall be replaced by
terms that are valid and enforceable and that come closest to expressing the
intention of such invalid or unenforceable terms.

 

13. Remedies. Consultant acknowledges and agrees that Consultant’s breach or
threatened breach of Sections 9, 10, 11, and/or 12 of this Agreement will result
in immediate and irreparable injury to Company, which injury will not be subject
to redress by monetary damages. Accordingly, Consultant agrees that Company is
entitled to enforce this Agreement by seeking a temporary restraining order,
preliminary and permanent injunction and/or any other appropriate equitable
relief to prevent or retrain such breach. Nothing in this Section prohibits the
Company from pursuing any other remedies available to it in law or equity,
including but not limited to the recovery of monetary damages. The Company will
be entitled to recover its costs incurred in connection with any action to
enforce Sections 9, 10, 11, and/or 12 of this Agreement, including reasonable
attorneys’ fees and expenses, to the maximum extent permitted by law.

 

14. Benefit; Assignment. The rights, duties and obligations of the parties under
this Agreement shall inure to the benefit and shall be binding upon their
respective successors and permitted assigns. Neither this Agreement nor the
respective rights, duties, obligations and responsibilities of Consultant under
this Agreement may be assigned or transferred, in whole or in part, by
Consultant to any other person, association, organization, company or other
entity (including subcontractors) without the prior written consent of Company.

 

15. Governing Law; Venue. This Agreement will be governed by and construed in
accordance with the laws of the State of Delaware, without regard to that body
of law known as choice of law. Any litigation arising out of or related to this
Agreement will be brought exclusively in the state or federal courts located in
Wilmington, Delaware. Each party (a) consents to the personal jurisdiction of
said courts, (b) waives any venue or inconvenient forum defense to any
proceeding maintained in such courts, and (c) agrees not to bring any proceeding
arising out of or relating to this Agreement in any other court.

 

16. Miscellaneous.

 

(a) The provisions of Sections 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, and 16 will
survive the termination of this Agreement for any reason.

 

(b) Should any provision of this Agreement or the application thereof, to any
extent, be held invalid or unenforceable, the remainder of this Agreement and
the application thereof, other than those provisions held invalid or
unenforceable, shall not be affected thereby and shall continue valid and
enforceable to the fullest extent permitted by law or equity.

 

(c) No waiver by either party of any breach of this Agreement shall be construed
as a waiver of any succeeding breach of this Agreement.

 

(d) This Agreement may be executed in one or more counterparts, each of which
will be deemed an original but all of which together will constitute one and the
same agreement. Facsimile or PDF reproductions of original signatures will be
deemed binding for the purpose of the execution of this Agreement.

 

(e) This Agreement represents the entire and integrated agreement between the
parties and supersedes all prior negotiations, representations or agreements,
either written or oral regarding the subject matter thereof.

 

(f) This Agreement may be amended only by a written instrument signed by both
Company and Consultant.

 



Page 7 of 9

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the date first above written.

 

CONSULTANT:   COMPANY:      

Kara Harshbarger

  Synergy CHC Corp.         /s/ Kara Harshbarger   By: /s/ Jack Ross

Kara Harshbarger

    Jack Ross, Chief Executive Officer

 



Page 8 of 9

 



 

Exhibit A

 

Sales, marketing, and product development other consulting services.

 

Assistance with development of at least two new products for the Company.

 

Page 9 of 9

 



 

 

 

 

 

 

